DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed internationally and in China on 22 October 2018 and 2 November 2017, respectively. It is noted, however, that applicant has not filed a certified copy of either the PCT/CN2018/111172 application or the Chinese Patent Application No. 201711063844.0 as required by 37 CFR 1.55. As such the current effective filing date of this application is 28 April 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “equivalent” in claim 3 is used by the claim to mean “less than or equal to”, or “greater than”, while the accepted meaning is only “equal to”. The term is indefinite because the specification does not clearly redefine the term. Examiner has chosen to interpret the claim such that the described condition is not that of an equivalent condition, as it would be generally understood, but instead that of a range condition, as is described by the claimed aspect details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “acquire metadata of a partition” and “determine whether partition is valid according to a query”. Both of these aspects describe mental processes. This judicial exception is not integrated into a practical application because performing a mental process on data does not add any meaningful limitation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because assessing the value of data and making judgements based on data are both well understood.
Dependent claims 2-9, relying on claim 1, do not add elements sufficient to overcome this rejection under 35 U.S.C. 101, abstract ideas. Thus they are included in this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 19, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothuri et al. US PG Pub 20060155679 A1.
Regarding claims 1, 10, and 19, Kothuri et al. teaches a method for evaluating a partition in a database, comprising: acquiring meta information of a data partition in the database, wherein the meta information comprises an area range value of the data partition (Kothuri et al. [0037] "The root MBR [minimum bounding rectangle] for a partition is the smallest rectangle that completely encloses all of the spatial data in the partition. […] The root MBR for a partition is included in the metadata that is stored for that partition."); and determining whether the data partition is a valid partition according to a query condition of a query associated with the data partition and the meta information of the data partition (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition.").
Applicant defined a "valid partition according to the query" to mean a partition which contains data relevant to the query. Thus, while Kothuri et al. does not use the term "valid", Kothuri et al.'s determination of relevancy matches with the applicant's determination of validity.
Regarding the additional aspects of claim 10, Kothuri et al. teaches an apparatus for evaluating a partition in a database, comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instruction (Kothuri et al. [0042] "DBMS 100 includes one or more processors (CPUs) 402A-402N, input/output circuitry 404, network adapter 406, and memory 408. CPUs 402A-402N execute program instructions in order to carry out the functions of the present invention.").
Regarding the additional aspects of claim 19, Kothuri et al. teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for evaluating a partition in a database (Kothuri et al. [0050] "the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions and a variety of forms and that the present invention applies equally regardless of the particular type of signal bearing media actually used to carry out the distribution.").
Regarding claims 7 and 25, Kothuri et al. teaches wherein after determining whether the data partition is a valid partition according to the query condition and the meta information of the data partition, the method further comprises: in response to the data partition being an invalid partition, pruning off the invalid partition (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition.").
The applicant's "pruning off the invalid partition" is described as dropping the partition from the list of partitions which are valid to the query. By not processing irrelevant partitions Kothuri et al. is doing the same thing.
Regarding claims 8 and 26, Kothuri et al. teaches wherein before acquiring the meta information of the data partition in the database, the method further comprises: traversing each data record in the database and acquiring the area range value of each data record of the data partition when creating the data partition of the database (Kothuri et al. [0025] "Each index partition includes data, such as index data and index metadata.", Kothuri et al. [0026] "Typically, such metadata includes information such as ranges of data in the data table partition and other partition-specific information about the index data partition and the data table partition."); and storing the area range value of each data record of the data partition into the meta information of the data partition to enable the area range value of the data partition being determined based on the area range value of each data record of the data partition (Kothuri et al. [0036] "sdo_root_mbr: is of type SDO_GEOMETRY and stores the minimum bounding rectangle for the data in that partition.").
Regarding claims 9 and 27, Kothuri et al. teaches wherein further comprising: in response to the data partition being a valid partition, executing the query associated with the data partition (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition."); or in response to the data partition being an invalid partition, pruning off the data partition, and determining whether a next data partition in the database is a valid partition (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. […]  Likewise, if the root MBR for the partition does not intersect the query window MBR, then the process continues with step 312, in which the query is not processed on the partition.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kothuri et al. US PG Pub 20060155679 A1 as applied to claims 1, 10, and 19 above, and further in view of Hubauer et al. US PG Pub 20150039610 A1 and Wright et al. US PG Pub 20160337366 A1.
Regarding claims 2, 11, and 20, while Kothuri et al. determines partition validity based off the query conditions, Kothuri et al. does not do so by breaking down the query into pieces and processing each piece separately. Thus, Kothuri et al. does not teach obtaining, in response to the query condition being a combined condition, a sub-condition of the combined condition. However, Hubauer et al. teaches breaking a query into sub-queries and then processing each one separately, and thus teaches obtaining, in response to the query condition being a combined condition, a sub-condition of the combined condition (Hubauer et al. [0078] - [0079] "In a subsequent step 302 the query is decomposed into a series of sub-queries and particular sub-queries of the series of sub-queries are identified. At least one of the identified sub-queries is then transferred to an iterative process symbolized by a dotted lined box in FIG. 3 for further processing the at least one sub-query.").
Kothuri et al. teaches the core concept of the claimed invention - namely the determination of partition relevancy based off the range of data contained within each partition relative to that of the query. However, Kothuri et al. does not teach additional methods determining partition relevancy, such as acquiring a condition value of the sub-condition according to a type of the sub-condition. Wright et al. does not test partitions for relevancy, but instead builds filterable conditions into the partition metadata. Thus Wright et al., in combination with Hubauer et al. in regards to the sub-conditions, teaches acquiring a condition value of the sub-condition according to a type of the sub-condition (Wright et al. [0089] "At 904, partition column filtering is applied." Wright et al. [0093] "It will be appreciated that filters are not limited to equality filters executing only system-controlled code. The system can parse a variety of user-specified filters and implement them with system-controlled code. For example, greater than, less then, not equals, range checks, inclusion, arbitrarily complex code, or any other operation that the system can identify or appropriately sandbox may be executed before the access control filter is applied.").
Having established the basis of the sub-conditions in Hubauer et al., Kothuri et al. can once again be relied upon to teach the core concepts. In this case the determination of partition relevancy by comparing the area defined by the data of the partition with that of the query. Thus, Kothuri et al. teaches determining a condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition, wherein the area range value of the data partition comprises: a maximum area value and a minimum area value (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition."); determining, based on the condition result of the sub-condition, whether the data partition is a valid partition (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition. Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition."). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kothuri et al. and Hubauer et al. with Wright et al., that in order to determine partition relevancy against a query with multiple conditions using multiple types of conditionals, they would combine the multiple conditional evaluation types from Wright et al. with the query decomposition and sub-query processing from Hubauer et al. and the partition relevancy processing from Kothuri et al.
Regarding claims 3 and 21, Kothuri et al. teaches in response to one of the maximum area value being less than or equal to the condition value of the sub-condition, or the minimum area value being greater than or equal to the condition value of the sub-condition, determining that the condition result of the sub-condition is false (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition."); and in response to both of the condition value of the sub-condition being greater than the minimum area value and the condition value of the sub-condition being less than or equal to the maximum area value, determining that the condition result of the sub-condition is true (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition.").
While the stated teachings of Kothuri et al. cover the details stated to comprise the type of the sub-condition is an equivalent condition, determining the condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition, as examiner noted in the above rejection of claim 3 under 35 U.S.C. 112(b) there is an alternative definition of “an equivalent condition”. In the interest of compact prosecution, examiner has also analyzed this claim using the alternative definition. As such, examiner finds that Wright et al. teaches wherein the type of the sub-condition is an equivalent condition, determining the condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition (Wright et al. [0089] "At 904, partition column filtering is applied." Wright et al. [0093] "It will be appreciated that filters are not limited to equality filters executing only system-controlled code. The system can parse a variety of user-specified filters and implement them with system-controlled code. For example, greater than, less then, not equals, range checks, inclusion, arbitrarily complex code, or any other operation that the system can identify or appropriately sandbox may be executed before the access control filter is applied.").
Should the applicant wish to go with this definition instead examiner notes that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Wright et al. with Hubauer et al. and Kothuri et al. that in order to evaluate partition relevancy for sub-queries based off an equivalent conditional they would have combined the equivalent conditional filtering from Wright et al., the sub-query processing from Hubauer et al., and the partition relevancy partitioning from Kothuri et al.
Regarding claims 4 and 22, Kothuri et al. teaches wherein the type of the sub-condition is a range query condition, and the determining the condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition comprises (Kothuri et al. [0040] "This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition."): in response to the condition value overlapping the area range value, determining that the condition result of the sub-condition is true; or in response to the condition value not overlapping the area range value, determining that the condition result of the sub-condition is false (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition. Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition.").
Regarding claims 5 and 23, Kothuri et al. teaches determining that the condition result of the sub-condition is true (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition.").
Kothuri et al. specifically deals with relevancy checks based on the ranges of partition and query data. These are both described in previous claims, and named equivalent and range query conditions. As such Kothuri et al. does not teach wherein the type of the sub-condition is not any one of an equivalent condition or a range query condition. As Wright et al. teaches evaluating using a wide range of conditions, including inclusion (i.e. whether data, or a type of data, is included or not), it falls to Wright et al. to teach other conditional evaluations. Whereas Kothuri et al. is limited in both the methods used and the results stemming from them, Wright et al. teaches using a variety of methods to work with partitions, as well as letting the designer set the resulting value from such method. As such Wright et al. teaches wherein the type of the sub-condition is not any one of an equivalent condition or a range query condition (Wright et al. [0089] "At 904, partition column filtering is applied." Wright et al. [0093] "It will be appreciated that filters are not limited to equality filters executing only system-controlled code. The system can parse a variety of user-specified filters and implement them with system-controlled code. For example, greater than, less then, not equals, range checks, inclusion, arbitrarily complex code, or any other operation that the system can identify or appropriately sandbox may be executed before the access control filter is applied.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, combining Wright et al. with Hubauer et al. and Kothuri et al., that in order to evaluate the relevancy of partitions to sub-queries using a plethora of conditionals, they would combine the multiple ways to evaluate data from Wright et al., the sub-query processing from Hubauer et al., and the partition relevancy processing from Kothuri et al.
Regarding claims 6 and 24, Kothuri et al. teaches in response to the condition result of the sub-condition being false, determining that the data partition is an invalid partition (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition."); or in response to the condition result of the sub-condition being true, determining whether a condition result of a next sub-condition of the combined condition is true (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition.").
Kothuri et al. does not teach wherein determining, based on the condition result of the sub-condition, whether the data partition is a valid partition comprises: acquiring the condition result of the sub-condition. Hubauer et al. teaches wherein determining, based on the condition result of the sub-condition, whether the data partition is a valid partition comprises: acquiring the condition result of the sub-condition (Hubauer et al. [0080] "If there are more sub-queries present in a series of sub-queries […] a subsequent step 306 is carried out.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kothuri et al. with Hubauer et al., that in order to determine partition relevancy against a query with multiple conditions, they would combine the query decomposition and sub-query processing from Hubauer et al. with the partition relevancy processing from Kothuri et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163